Title: Draft Resolutions on Relations with Spain, 4 December 1805
From: Jefferson, Thomas
To: 


                        
                            
                        4 Dec. 1805
                     
                        
                        Resolved that the President of the US. ought to be authorized, by law to employ the armed vessels of the US. which may be in commission, for restraining as well the irregularities & oppressions of our commerce, not amounting to Piracy, as those of that degree, which shall be committed by private armed vessels within the gulf stream, in the gulf itself, or among the islands bordering thereon, & that a bill be brought in for that purpose.
                  1. Resolved by the Senate & H. of R. of the U.S. of A. that the indemnities for which Spain is answerable to citizens of the US. for spoliations & wrongs committed in violation of the law of Nations or of treaty, are objects too just & important not to be pursued to effect by the US.
                  2 Resolved that no armed men, subjects of any foreign power, ought to be permitted to enter or remain, nor any authority but of the US. to be exercised within the former colony or province of Louisiana, in the extent in which it was delivered by Spain under the treaty of St Ildefonso.
                  3. Resolved that as to the residue of the said former colony or province of Louisiana and provisions necessary to avoid future collisions & controversies,an equitable adjustment is most reasonable & desirable.
                        
                    